DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “after being offset” but it is unclear what the cup top is being offset from.
Claim 1 recites the limitation "the height-wise direction" in lines 14-15.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (U.S. Application Publication No. 2009/0223961) in view of Smith et al. (U.S. Patent No. 9,908,667) and An (U.S. Patent No. 7,980,405).
Wang discloses a cup lid (1), comprising a main surrounding wall (2) surrounded into a circle (Fig. 2), a rear arc edge upwardly erected from a rear side of the main surrounding wall, and both sides of the rear arc edge extending forward and surrounding from both sides to form a horizontal side platform, and the front of the side platform being inclined and extended to a section of an oblique protective slope, and the fronts of the oblique protective slopes on both sides being combined into a high platform (20), and the junction of an inner edge of the high platform and the inner edges of the oblique protective slopes on both sides being tangentially drooped in an arc shape to form an inner protective wall (Fig. 2); and the rear arc edge, side platform, oblique protective slope and high platform being surrounded into a circle, and a cup top (21) being formed at the middle and having a height lower than the cup top, and the cup top having a small venting hole (22) formed thereon; and a drinking opening (50) being formed at the center position of the high platform (Fig. 1), and a horizontal opening plate (at 3) being 
Wang fails to teach the lid being a molded pulp, the opening being concavely formed in a height-wise direction, and the connecting edges of the opening plate and the drinking opening except the easy folding edge being tapered thin easy-to-tear edges, and the easy-to-tear edges reaching the easy folding edge, wherein the easy-to-tear edge is cut into a thickness smaller than half of its original thickness.
In an alternate embodiment Wang teaches the opening being concavely formed in a height-wise direction (Fig. 6).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the opening concave, in order to block the edges of the opening and since such a modification would be a simple substitution of known arrangements.
Smith teaches that it is known in the art to manufacture a lid out of molded pulp (col. 7, lines 7-20).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufacture the lid out of molded pulp since such modification would be manufacturing a known component out of a known material.
An teaches that it is known in the art to manufacture disengaging parts with tapered thin easy to tear edges (col. 2, lines 40-47).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the lid with tapered thin edges, since such a modification would be the use of a known technique for manufacturing disengaging portions. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the thickness to be less than half, in order to adjust how much force was needed to open the lid and since such a modification would have been a change in size of an existing component.  A change in size is generally recognized as being within the level of ordinary skill in the art.

Conclusion

	


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R ALLEN whose telephone number is (571)270-7426. The examiner can normally be reached 9:00 am - 5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571)272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY R ALLEN/Primary Examiner, Art Unit 3733